NEWTON, Senior Judge
(dissenting):
I dissent.
I find it preposterous to hold an accused cannot knowingly waive a case-law established error on appeal. I can find no relationship between an improvident plea and an accused who says I understood the law when I entered my plea and I am guilty. A provident plea requires a voluntary, knowing, intelligent, conscious and understanding admission of guilt. That’s what providency is all about. That is what the law requires be established. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969). Our statutory duty requires the Court to find conviction and sentence correct in law and fact. This record and allied papers establishes that finding to a certainty, beyond reasonable doubt. Article 66 Uniform Code of Military Justice, 10 U.S.C. § 866; United States v. Ward, 1 M.J. 176 (C.M.A.1975).
In view of the accused’s knowing, conscious and voluntary post-trial waiver of any error which may exist concerning the providency of his pleas, United States v. King, 3 M.J. 458 (C.M.A.1977), and the absence of any other matter prejudicial to the accused, I would affirm the findings and sentence as approved prior hereto.